Case: 1:19-cv-01610 Document #: 33 Filed: 04/09/19 Page 1 of 2 PagelD #:87
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

 

Christopher Moehrl, on behalf of himself and all others similarly situated

Plaintiff

vs. Case No.: 1:19-cv-01610

The National Association of Realtors, et al.

Defendant(s)
AFFIDAVIT OF SERVICE

 

I, Paul Gizel, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Class Action Complaint, and Civil Cover Sheet in the above
entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 03/13/2019 at 1:56 PM, I served The National Association of Realtors with the Summons, Class Action Complaint, and
Civil Cover Sheet at 430 North Michigan Avenue, Chicago, Illinois 60611 by serving Lesley Muchow, Deputy General Counsel,
authorized to accept service.

Lesley Muchow is described herein as:

Gender: Female Race/Skin: White Age: 35 Weight: 170 Height: 6'0" Hair: Red Glasses: No

I declare under penalty of perjury that this information is true and correct.

2 jAIF Vill Col)

 

 

Executed On [=] Pra Paul Gizel
“ki Spat Client Ref Number:22140-001
ree Job #: 1558878

ere

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case: 1:19-cv-01610 Document #: 33 Filed: 04/09/19 Page 2 of 2 PagelD #:88

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE
Christopher Moehrl, on behalf of himself and all
others similarly situated,
CASE NUMBER: 19-cv-1610
Vi ASSIGNED JUDGE:
Hon. Andrea R. Wood.
The National Association of Realtors, Realogy DESIGNATED
Holdings Corp., Homeservices of America, Inc., ; ; :
Re/Max Holdings, Inc., Keller Williams Realty, Inc. MAGISTRATE JUDGE: Hon. M. David Weisman

‘TO: (Name and address of Defendant)

The National Association of Realtors
430 N. Michigan Avenue
Chicago, IL 60611

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Carol V. Gilden

Cohen Milstein Sellers & Toll, PLLC
190 S. LaSalle Street, Suite 1705
Chicago, IL 60603

ai. 2 ‘ ZA . ;
an answer to the complaint which is herewith served upon you, days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

Uibna evo

March 12, 2019

 

 

(By) DEPUTY CLERK DATE

 
